Grant, J.
I concur in reversing this case for the reasons stated in my Brother Hooker’s opinion. I am not satisfied, however, that this record shows negligence on the part of the defendant city, or due care on the part of the plaintiff in approaching this dangerous place. I find the record very unsatisfactory. It may be understood by the attorneys who tried the case and are familiar with the surroundings, but I find it very difficult to determine the requisite facts which to me are essential in determining the liability of the defendant and the care exercised by the plaintiff. It appears from the record that the witnesses made diagrams upon a blackboard, in the presence of the jury, locating the lamps that were placed along the excavation, and the piles of dirt thrown up, and the location of the passageway along on the north side of Mack avenue. No diagram has been furnished us. The evidence established the fact that there were five lamps placed along the excavation. • It is claimed that some were so far east and west as to constitute no notice to the plaintiff, and not near enough to the line of the boulevard to attract his attention. Their precise location I am unable to determine. Plaintiff was riding on the east side of the boulevard as he approached Mack avenue. The boulevard south of Mack avenue and the east traveled track of the boulevard north of Mack avenue are nearly the same in width and open directly into each other.. Plaintiff’s automobile struck the excavation close to the east side of the west track of t'he boulevard and close to the park. He saw the red light, which he thought was near the curb on the west side of the boulevard, when between 300 and 450 feet from the north side of Mack avenue. It is common knowledge that it would be difficult for him, at that distance and in the direction which he was traveling, to determine the exact location of the lamp. He did not locate this lamp from *339actual examination. It might have been very near the center of the street, and yet appear to him, when such distance away, to be at the curb. At some time he saw two lights, claiming that one was behind the other alongside the passageway. It is established beyond controversy that there was a passageway wide enough for teams to travel upon between the west curb and the obstruction toward the center of the boulevard. Some witnesses gave their judgment as to the width of this passageway or roadway. One who actually measured it testified that it was 14 feet. In such case the actual measurement must control. Perkins v. Township of Delaware, 113 Mich. 377.
Plaintiff’s witness Fox, who was riding with him in the front seat of the carriage, testified that his attention was called to a red light as he approached the intersection of Mack avenue and the boulevard when they were from 100 to 150 yards distant; that it was quite near the curb; that—
“There was a passageway between, but I could not say just what the distance was — 6 or 7 feet, I suppose. * * * Between the curb and where these red lights were there was some passageway there. * * * I noticed a red light over here to the right, down Mack a little way, I could not say how far away. I did not pay strict enough attention. * * * Over to the left I noticed a pile of earth with the lights upon it. The piles of earth upon which the lanterns were standing were possibly 3 or 4 feet high —may have been 5 feet high.”
Plaintiff’s witness Wobrock, who witnessed the accident and appears to have been very familiar with the situation, testified that the two lights were east of the passageway, which he thought was about 6 feet wide. “ They were on two piles of material that had been plowed up there from 'the excavation.”
It is unnecessary to review the evidence on the part of .the defense as to the location of the lamps, except to say that it was one of these witnesses who made the measurement of the width of the passageway. From the evidence *340on the part of the defense I am unable to obtain any definite understanding as to the location of the lamps. For these reasons I am not willing to pass upon the questions of the negligence of the defendant and of the plaintiff, which are both very important, until a more intelligible record is before me.
If one or more of the lamps were near the center of the street, the defendant had performed its full duty, and the lamp constituted a warning to all travelers that there was danger, and that they should approach the place with their vehicle under control. Plaintiff either slowed up or stopped when about 300 to 450 feet distant, and then went on with his usual speed. I am not prepared to hold that he was justified in assuming that the red light was located near the west curb, and was only a warning of danger close to that curb of this narrow roadway.